Citation Nr: 1033657	
Decision Date: 09/08/10    Archive Date: 09/15/10

DOCKET NO.  09-29 886	)	DATE
	)
	)

THE ISSUE

Whether an April 14, 2005, decision by the Board of Veterans' 
Appeals (Board) that denied entitlement to a compensable rating 
for a left buttock scar should be revised or reversed on the 
grounds of clear and unmistakable error (CUE). 


REPRESENTATION

Moving party represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1945 to July 1946.  

This matter is before the Board as an original action on the 
motion of the Veteran in which he alleges CUE in an April 14, 
2005, Board decision that denied entitlement to a compensable 
rating for a left buttock scar.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002). 


FINDINGS OF FACT

1.  In November 26, 2008, decision, the Board denied a motion for 
CUE in an April 14, 2005, Board decision denying entitlement to a 
compensable rating for a left buttock scar.

2.  The Veteran's current allegation of CUE is neither distinct 
nor different from the CUE theory he asserted and that was 
adjudicated in the November 26, 2008, Board decision that 
determined that the April 14, 2005, Board decision did not 
contain CUE. 


CONCLUSION OF LAW

As the Board's November 26, 2008, denial of a motion for CUE in 
an April 14, 2005, Board decision denying entitlement to a 
compensable rating for a left buttock scar constitutes a final 
decision on the same CUE theory as currently asserted, the 
current motion for CUE must be dismissed with prejudice.  38 
U.S.C.A. §§ 7104, 7111 (West 2002); 38 C.F.R. § 20.1400, 
20.1409(c) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board observes that the Veterans Claims 
Assistance Act of 2000 is not applicable to the moving party's 
allegations of CUE.  The United States Court of Appeals for 
Veterans Claims (Court) has determined that CUE claims are not 
conventional appeals.  Rather, such claims are requests for 
revisions of previous decisions.  A claimant alleging CUE is not 
pursuing a claim for benefits.  Instead, that claimant is 
collaterally attacking a final decision.  While CUE, when 
demonstrated, may result in reversal or revision of a final 
decision on a claim for benefits, it is not by itself a claim for 
benefits.  See Livesay v. Principi, 15 Vet. App. 165 (2001). 

A final decision by the Board is subject to revision on the 
grounds of CUE.  If evidence establishes such error, the prior 
Board decision shall be reversed or revised.  See 38 U.S.C.A. § 
7111; 38 C.F.R. § 20.1400. 

Each specific allegation of CUE constitutes a separate matter 
that must be considered by the Board in order for an appellate 
court to exercise jurisdiction over it.  See Andre v. Principi, 
301 F.3d 1354, 1361-62 (Fed. Cir. 2002); Jarrell v. Nicholson, 20 
Vet. App. 326, 333 (2005) (en banc).   

In this case, however, the Board has already addressed the April 
14, 2005, Board decision denying entitlement to a compensable 
rating for a left buttock scar under the provisions of 38 
U.S.C.A. § 7111.  Specifically, the November 26, 2008, Board 
decision addressed the Veteran's assertion that the Board had not 
properly considered service treatment records and the nature of 
the in-service incident during which he sustained a left buttock 
laceration and the subsequent scar.  The Board found that the 
Veteran's service treatment records had been fully considered and 
were found to be less probative when weighed against the more 
recent medical evidence regarding the scar.  The Veteran's 
contention essentially amounted to a disagreement in the way the 
evidence had been weighed, and such disagreement could not 
constitute CUE in a Board decision under 38 C.F.R. § 20.1403(d).  
It was also noted that the Veteran had failed to allege error 
that, had it not been made, would have manifestly changed the 
outcome of the April 14, 2005, decision.  The Board thus denied 
the appeal on its merits, rather than dismissing it and the 
decision became "final" pursuant to 38 U.S.C.A. § 7104. 

Under 38 C.F.R. § 20.1409(c), once there is a final decision on a 
CUE motion relating to a prior Board decision on an issue, that 
prior Board decision on that issue is no longer subject to 
revisions on the grounds of CUE.  Moreover, subsequent motions 
relating to that prior Board decision on that issue shall be 
dismissed with prejudice.

Here, the Veteran has again asserted that the Board did not 
properly consider service treatment records and the nature of the 
incident that led to his left buttock scar.  In view of the final 
November 26, 2008, decision addressing the same CUE theory as 
currently asserted regarding the April 14, 2005, Board decision 
denying entitlement to a compensable rating for a left buttock 
scar, 38 C.F.R. § 20.1409(c) compels the Board to dismiss the 
current CUE motion with prejudice.


ORDER


The Veteran's motion to revise or reverse the April 14, 2005, 
Board decision that denied his claim of entitlement to a 
compensable evaluation for a left buttock scar
is dismissed with prejudice.  



                       
____________________________________________
	STEVEN D. REISS
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs



